OFFICE OFTHEATTORNEY        GENERALOF=-
                        AUFTIN




Honorable Walt$irMarchleon
county Attorney
Iiaakall County
Haskell, Texas
Dear Sir*              opinion lb. o-4124
                       Ret Does the tern “resident
                           property tax paying ooters”
                           88 used in Arts. 75&J and
                             7524,   V.A.C.S.,   mean   that
                             the sigaera of the petition
                             therein aentIoned for a
                             road bond election maat
                             have actually paid their
                             poll taxem 60 aa to be
                             quallfled to VOtU?
          Your rogue& for our oplnlon on the herekabove c&p-
tiened queatlon hs been cecefvsb by thls department. Ye quote
from your letter aa Pollover
                                             court
         -The County Judge and ansIll.llsionerr
    of Harkell County have xqUe8tW.l me to submit
    ~w;;~lovfng question to you for rour gplnlon,

         Woea the tarm *re*ldenttax paying voters'
    an it appears In Arts. 75S?oain87526 of the
    Revleed Civil Statutes oi Texas, mean that the
    dgnerr of the petitlow therein mentioned for
    a road taotielection mu$t hme actos'llj -id
    their poll taxes so as to be qualiifed to VOte.
         "The question arose vhen it was mid to
    appear at a hearing on a petition asking for
    an election that although the rsqtired number
    of tignerewere lreeldentproperty tax PaYerr'
    and lnaufllclentnumber uere aotual VQterS(lM
    the sense of havin.$pa%d their Poll taxes-
Xonorable Walter Hurohi8On, Pa@ 2


          Artloler 752d aad 75%   OS Vernon~~s   Annotated Civil
Statutes read ae follovat
          ‘Art.   7524. Petltlon for eleotlon
          "Hhere any polltlaal mbdlvialon, or any
    road dlatrlat,dealree to Issue bonda,     there
    @hall be prewnted to the Commlarloners~Court
    of the county in vhioh uwh mbdlvlalon or die-
    trlct la situated,a petition s&ned by ftfty
    or a majority of the resident mopert~ t-y-
    lng voters of aald &dfvlslon or road dletrlct
    praying such court to order en election to
    determinevhether or not the bonds of auoh
    subdlvlelonor dlstrlat ehall be lamed toan
    ambunt etated   Sor the purpose of the construe-
    tion, maintenanaeand operation of macadamlted,
    grfmeled or paved roada and turnplken,or in
    aid thereof,,  and whether or not taxes shall
    be levied on all Able-property within eald
    mhdlvltslon   or district In pay'mnt thereof.
    Upon presentationof suuh petition, It ahall
    be the duty of the court w Vhieh it ,iepra-
    sented to fix a t*m       ~~#a a aetwh ic hlua h
    petition ub8ll b@ h,a .'; i&l& g      Eybe
                                  r. Thealerk
                                  lasue a notlae
    of such tlnm                     ,lihluh
    notlce ehal.1                    onoemed of
    the time and plaoe of hearing and of thelr
    rl@t to appea@t such hearing &ml aontend
    for'or protert'theordo
    eleotlon. Such not100 Eii3roX::P&d-t
    of bondsIpropored to be lmled, and ehall
    deaorlbe suoh polltleal eubditiaionor r+d
    district by its name or number, &u&dshall
    deacrlbe the bounderlee thereof 8e 8uCh bound-
    ariea am deearlbed mad defined in the ordOT
    of the CoaslLs810nerstCourt ertablih5.ngnrch
    subdfvlslonor diatrlct. The olerk ehll eace-
    ate said .mtioe by poeting trus OOPlee them-
    of in three public plaaes within eu& subdlVl-
    t~ionor road dlutrlct and one at the oourt
    home door of the county. Said notloe shsll
    be poeted for ten .dayapriok to the dste of
Honorable Ualter Humhlaon, Page 3


    said hearing. Said notlae shall also be pub-
    lfahed ~~rapaper.ofg~eralolrculatlon
    ln tha aubdl~lalanor dlatrlat, if a newspaper
    is publlahod there&   ona txma, and at leut
    five days prior to aueh Wing.        If no nova-
    paper is published 5.n auah aubdl~iaion   or dia-
    trhrt, then auah notlae shall be published    in
    ems nevapQar publlehed In the aounty, 1s
    there    be one.     The dutiaa hiraln  imposed upon
    tha clerk       may be parforprd  by said alerlc in
    person or by deputy, (~8 rovlded by lav for
    other alaullu-dutlea." PUnderaoorlng         ours)

            “Art.    752e. Ifearlnguul detemlnatlon
         “At the tima and Platteset for the hearing
    of the getltloa, or auah agbaaquantdate aa may'
    then be fixed, the aourt &all prooead to'hear
    such pot1tioa anqall mttera ia mapeot of the
    proposed band lle~tia Aay a .porqon laterested
    may appear before the oaurt in person or by
    rttornay and aoqSead for of protest the a&lag
    of auah propaag# bond llectlcm. Suuh a hearlag
    asybead#nd#frai~ytodaynadfiolltirs
    to tlm, 91 th&+xwt may deemnmeraary.                 Is
    upm t&e hawUijj of suah petitian, It be fotmd
    that .&haaaaa $6 lQnedby fifty or m mJw$ty

    due natlae ‘$aa km given, wid that
      sod lagmvesenta vould be for tha benefit
                                            ln such aub-




    for the purpaae oi dekrPsinfnsthe que*tionX
    aientloned 3.n8uah petitiona~ prwlQml, howwor,
    thetmlhaourtsry~othe~ofthe
    bonds propooed to be iaau~d, If, up- thr htiw
    ing such change be found naceaanry or desirable.
    m   propositionto ba aubntttedat au& eleation
    shall apeolfy ,3hapurpose for which the bonds
    are to be leaued, the amount thereof, the Nte
Iiapomble Knlter Mur&l?on, Face 4


     of interest, and that ad valorem taxes asw
     to be levied annually on a.lltaxable property
     vlthln  aald dietriot Or mbdlvlolon sufficient
     to pay the ennual Interest and provldena alnk-
     ing fund to pay the bonds at amturlty.
     (Underaoorlng  ours)
           The vord 'voters" as ordlnarllyused, has two man-
 ins* -- paraona  vho perform the aot of voting, and persona vho
.have tha puallflaatlona  entitlingthem to vote. Its marUng
 denends on the cmueatlon 3n vhlah lt la used. ax&lit la sot
 *Gaya equivalentto eleatora. See Words and-Phrases(Pem.Rd.)
Vol. 44, p. 459-461.
          As used In the phrase %ealdent property tax paying
votera,R ln the quoted atatutea,Ye am of tha oplrhm thatly
vord "voters"ma8na peraan8 vho have the auallfloatlonaent t -
inn them to vote.
          what la the puxpoae'ofa provlalon, au&a as contained
In tha statutes under oonslderatlan,mplrlng a oertaln aud3ar
of "m&lent prope*y tax paying voterc to petition for a band
electionbeforethe Comlarlonera~        ana o tierlueh an eleo-
tlon? This queatlonseam to ba fully answeredby formar Chief
JuatleeOalneaofdur8~Courtlntb            case of SW-,
et al vs. Eubaak,9).20x.106, 53 8. W. 573, froa Whoa0 opilrton
Ye quot.   ali follQlm1

            Vhe   main,   if   not 8ol.e purpoie   of mqulr-
     i2tgthe petitionin ra*ob or a &ange (or the
     county sad) before orderingan eleatlon  is
     to save tha pub110 fmm khe axpanae, 1088 of
     tlm,  a&   atGitvt   l.nfJidant   to luah UI aho-
     tlan, unlaar then 1s a maanablo        probablllty
     that the requiredmj~~y*of         eleotors v1l.L
     vote for the ahange.            .
          %a number (of petltloxwra)ought to ba
     aufflalentto give mama aaauranaa that there
     exlata a 4ealre on part of l large OjllagOrtl~
     or the votera for the ahans to be voted for,
     end than       la a prabablllty thatc In aaae
     the election be ordered, the propoaltion    Vil.l
     -=7.    ma   Ze the foundation  of the   poliap f
xonorabie Walter Ibrrohi*on.'PPge
                                5


    vhlch detemlnea the nmber of appllcants
    neceuea to procure 6n order for an elaa-
    tton." 1 Undersuorlng and~parenthetical
    matter ours).
          we eru of the opinion th6t the uord 'raters," as used
In the quoted statute,neana persona vh~ have the qu&ificatl.ona
entitling them to yrzte.
          Artlola 2954, Vexnon's Annotated Civil 8tatute8,names
the alaaaea of persona *o are not. qualified to vote la Taxna.
Article 2955, Vernon's Anuotated Clvll l3tatutea.aetttnn forth
the quallflcatlaw for voting, reads as follova~
          ‘Art.   2955.   2939 Quallflcatlonafor
                               Yotlng

         Avery person aubjeot to name of the
    foregolagdl.aquallfications vho ahall have
    attained the ege of tvsaty-one (21) yeara
    and who a!tiall
                  be a altlaen of the Unlted
    Stetee, md vho ah8ll have railded ln this      .
    stat8 03M YOU 8l'BXtplWCediZ& 811QbOtiOJJ,
    and%Im Inat  six (6) lootbe vithb  the dir-
    trlut or county in vhidr he or she &fez8
    to vote,,shall ba deemd a .qusllfied .eleetor.
    Pap eloatwa living in au wzoqpxnfaedaormfy
    may vote at an eleotion preoimat Sn the em-




    of Febbrusrp niutt preceding  aueh eleotlon~
    opal,lf said voter 1s exempt fron peying a
    poll tax and zw3ider in+ aLtyoftcmthau-
    sand (10,000) l.nhabitoPta   or more, lu or
    aha met prmmra a ce~lfloat~ ahow- his
    or her exemptiona,as 8equlred by th%a title: ‘.~ . .
    If aimh votn ehsll Mve lost or mlapleaed
    aald tar reaelpt, he or ahe shall be entitled    ~(i
    to vote upan mklng and lesvlng Vlth tha judge 1:~’.%k
    of the election an affldayit~thatsuch tax ~6.
&umlpbLe Walter Mur~aon.              PaSo 6


        paid by hiasor her, oreb hla wife or b
        her husband before said Flrat day of Pa g-
        ruarynextpreaedlng auaheleatlonatvhioh
        he or ehe offers to vote, ,+x&lthat aald re-
        oelpt hae been lost or daplaoced.   In any
        oleatlon held only Ln a aubdivlalonof a
        aounty for the purpose of d~tsmining any
        loaal question or propoalt:onaffecting
        only    auah   aubdlvlalan   of   th6   uounty,     than
      in addition to the foregoing~quallflaatlona.,
      the voters muat have resided In aald county
      for ak (6) months next prem       aubh eleo-
      tlon. The provlalom of thla Article   as to
      caxting bBllota &all apply to all.el.satlana
      iaoludw general, apeclal, and primary elec-
      tfona; provided that n city pelJ.tax &all
      not be required to vote in any election In
      this State except in oity eleotions.'
      (Underscoring oura)
         Qne of the ~ualiflcatlonathat a parson aiuathave in
or&r to be a "voter, therefore, la tbtt he mud hnve either
paldUe      poll tax op 8hovhimeeLftobe                   exemptedfk~the   pay-
mnt   of   a poll tax as provldgd by l&u.
          Ia Oplnlaa 510.O&145, randered by thl% bparmcmt
.oztOctobm 6, 1941, ;ttwas held t&t the term %ualWhd      voter”
am wed in Artlck 666-32 of the Fexaa Liquor Contml Aot mans
that a person aunt be .qualifiedto vote either to the extent of
having paid hi6 poll tax or ba exemptad fraa!paying aaam. before
his l~tura    cm a petition raqueetlng a looal option electlon
aan ba counted ln coasputlngthe number of Qualified voterr who
have signed tha petition. We are enclosing herewith a copy of
said oplnlon for your inforsatlon.
          In vlev of the forego*, themfore, it is the opln¶.on
of thla department,under the facts &ate& that your queatfon
bauld be amvvered in the affirmatlvo,Irmait is aaensvered.
                                                    Very Wuly      y6ura




               ATTORNEY
                      GENERAL
EPIRS
                                                                                    OP
                                                                                  WMMII-I’EE